AGREEMENT TO CONVERT DEBT 

 

 

THIS AGREEMENT is made and entered into effective the 24TH day of July, 2018, by
and between MAGELLAN GOLD CORPORATION, a Nevada corporation ("Magellan" or the
"Company"), and W. PIERCE CARSON (Claimant").

 

WITNESSETH 

 

WHEREAS, the Company, or an affiliate of the Company, has an outstanding debt
with Claimant in the particulars hereinbelow set forth; and

 

WHEREAS, the Company desires to satisfy that obligation by the issuance to
Claimant of shares of common stock of the Company ("Shares"); and

 

WHEREAS, Claimant is willing to accept said Shares in lieu of cash or money in
payment of Magellan’s obligation to Claimant;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinbelow set forth, and for such good and other valuable consideration, the
receipt and sufficiency whereof is hereby acknowledged, the parties agree as
follows:

 

SECTION I.:     CONVERSION OF DEBT

 

A.Claimant and Magellan affirm and agree that as of the date of this Agreement,
Magellan is indebted to Claimant for $90,000.00 in accrued but unpaid executive
compensation for the fiscal quarters ending December 31, 2017, March 31, 2018
and June 30, 2018 and a cash advance of $8,100 made by Claimant to the Company. 

 

B.Claimant, for his successors in interest and assigns, agrees to accept, as
payment in full of $90,000 in accrued but unpaid executive compensation for the
periods stated in Section I(A) above and in repayment of the cash advance of
$8,100 made to the Company (the "Indebtedness"), an aggregate of 4,905,000
Shares of Common Stock, valued at $0.02 per Share.  It is understood that
Claimant's acceptance of the Shares in payment of the Indebtedness shall not
discharge or otherwise satisfy the outstanding indebtedness and obligation of
Magellan to Claimant in excess of the Indebtedness.  . 

 

C.Claimant agrees that upon delivery to Claimant by Magellan of a certificate or
certificates representing 4,905,000 Shares, said Shares being validly issued,
fully paid and non-assessable, and Claimant's acceptance of such Shares,
Claimant, for its successors in interest and assigns, agrees to release and
forever discharge Magellan, its officers, directors, shareholders, affiliates,
employees and agents, from any liability, payment or obligation whatsoever in
connection with or arising out of the Indebtedness.  Claimant's acceptance of
such Shares shall constitute a full and complete release, settlement and
discharge of any of Magellan’s obligation to Claimant, in connection with the
Indebtedness, without the necessity of Claimant executing any further
documentation, release or settlement agreement; it being the express
understanding of the parties hereto that this Agreement, upon its performance,
shall constitute such evidence of release and discharge. 

 

D.With respect to accepting the Shares in lieu of other forms of payment of the
Indebtedness, Claimant represents and warrants as follows: 

 

1.Claimant fully understands and agrees that the Shares are offered by Magellan
at a price which was arbitrarily determined without regard to any value of the
Shares. 

--------------------------------------------------------------------------------

2.Claimant fully understands that Magellan has a limited net worth. 

 

3.Claimant acknowledges receipt of such information as he deems necessary or
appropriate as a prudent and knowledgeable investor in evaluating the conversion
of the obligation.  The Claimant acknowledges that Magellan has made available
to him the opportunity to obtain additional information to evaluate his status
as an unsecured creditor and the alternatives available to him.  The Claimant
acknowledges that he had an opportunity to ask questions of Magellan and to the
extent he availed himself of such opportunity, he received satisfactory answers
from Magellan, or its affiliates. 

 

4.Claimant understands that there exist inherent risks in accepting the Shares
in lieu of payment of the obligation, which risks include, but are not limited
to, the lack of liquidity of the Shares, and the Company's history of
unprofitable operations.  Claimant agrees to accept all risks associated with
converting the Indebtedness and accepting the Shares in lieu of payment
thereof. 

 

SECTION II:     REPRESENTATIONS AND WARRANTIES BY MAGELLAN:

 

Magellan represents and warrants to Claimant that, as of the date of this
Agreement, and as of the date of closing:

 

A.Organization and Corporation Power. 

 

The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada; and has all required corporate
power and authority to own its property and to carry on its business as now
being conducted, and to carry out the transactions contemplated hereby.

 

B.Authorization. 

 

1.The execution and delivery of this Agreement do not, and the consummation of
the transactions contemplated hereby will not, violate any provision of any
charter, articles of incorporation, by-law, mortgage, lien, lease, agreement,
contract, instrument, order judgment, or decree to which the Company is a party,
or by which it is bound, and will not violate any other restriction of any other
kind or character of which Company is subject. 

 

2.The Directors of the Company have taken or will take all action required by
law, the Company's Articles of Incorporation and Bylaws, or otherwise, to
authorize execution and delivery of this Agreement, the shares and the
consummation of the transactions described herein. 

 

3.This Agreement, upon execution and delivery in accordance herewith, is the
valid and binding obligation of the Company, enforceable in accordance with its
terms, subject to the terms of bankruptcy and similar laws, and any rules and
regulations adopted thereunder.  The execution, delivery and performance of this
Agreement have been duly authorized by all necessary corporate and other
action. 

 

C.Capitalization. 

 

 

There are sufficient authorized Shares of the Company to cover the issuance of
all shares to be issued and sold pursuant to this Agreement.  There are no
restrictions on the transferability of shares of the Company's Shares imposed by
or pursuant to the Company's Articles of Incorporation, or the Company's Bylaws,
or by agreement to which the Company is a party, except for restrictions imposed
by or on account of federal and state securities laws.  

--------------------------------------------------------------------------------

SECTION III.:REPRESENTATIONS AND WARRANTIES BY CLAIMANT 

 

   Claimant represents and warrants to Magellan that, as of the date of this
Agreement, and as of the date of closing, the following are true and accurate to
its knowledge and belief: 

 

   A.No Other Information Relied Upon. 

 

Claimant represents, warrants and agrees that he has been afforded the
opportunity to make, and has made, all such investigation of Magellan and its
financial condition, business, affairs and prospects as he deems appropriate.
 Claimant acknowledges receipt of such information as he deems necessary or
appropriate as a prudent and knowledgeable investor in evaluating the exchange
of the shares.  Claimant acknowledges that Magellan has made available to him
the opportunity to obtain additional information to evaluate the merits and
risks of this exchange.  Claimant acknowledges that he has had the opportunity
to ask questions of Magellan, and, to the extent he availed himself such
opportunity, he received satisfactory answers from Magellan, its affiliates,
associates, officers and directors.

 

   B.Nature of the Risk. 

 

Claimant represents, warrants and agrees that he understands that Magellan’s
business  is, by its nature, speculative; that Claimant is aware that the
financial resources of Magellan are extremely limited and that it is very likely
that the Company will require additional capital, and there is no assurance that
such capital will be available if necessary; that Claimant is familiar with the
high degree of risk that is involved in the Company's business, and that
Claimant is financially able and willing to accept the substantial risk involved
in such investment, including the risk of loss of the entire amount invested.

 

   C.Unregistered Shares. 

 

Claimant represents that he understands that the Magellan shares of common stock
have not been registered for sale under federal or state securities laws and
that said securities are being issued to Claimant pursuant to a claimed
exemption from the registration requirements of such laws which is based upon
the fact that said securities are not being offered to the public.  Claimant
understands that in order to satisfy such requirement he must be acquiring the
shares with no view to making a public distribution of said securities and the
representations and warranties contained in this Section III are given with the
intention that Magellan may rely thereon for purposes of claiming such
exemption; and that he understands that he must bear the economic risk of his
investment in the securities for a substantial period of time, because the
securities have not been registered under the federal or state securities laws,
and cannot be sold unless subsequently registered under such laws, or unless an
exemption from such registration is available.

 

 

   D.Securities Acquired for Investment; Limitations on Dispositions. 

 

Claimant represents that he is acquiring the securities for his own account and
for investment and not with a view to, or for sale in connection with, any
distribution thereof in violation of the Securities Act of 1933, as amended.
Claimant agrees that the stock will not be offered for sale, sold or otherwise
transferred for value and that no transfer thereof will be made by the Claimant
unless (a) a registration statement with respect thereto has become effective
under the Securities Act of 1933, as amended, or (b) there is presented to the
Company an opinion of counsel for Claimant reasonably satisfactory to the
Company that such registration is not required, or (c) there is presented to the
Company a letter from the Securities and Exchange Commission (said Commission
having been informed of all relevant circumstances) to the effect that in the
event either the securities are transferred by Claimant

--------------------------------------------------------------------------------

-3-

--------------------------------------------------------------------------------

without such registration the Commission or the staff will not recommend any
action.  Claimant further agrees that the securities will not be offered for
sale, sold or otherwise transferred unless, in the opinion of legal counsel for
Magellan, such sale or disposition does not and will not violate any provisions
of any federal or state securities law or regulation.  Claimant consents that
any transfer agent of the Company may be instructed not to transfer any of the
securities unless it receives satisfactory evidence of compliance with the
foregoing provisions and that there may be endorsed upon any certificates (or
instruments issued in substitution therefor), the Company's regular legend
regarding the sale of restricted securities.

 

SECTION IV.:MISCELLANEOUS 

 

   A.Payment of Expenses of Prevailing Party in Dispute. 

 

Unless otherwise specifically provided for herein, in the event that there is a
dispute concerning this Agreement, including, without limitation, the issue of
compliance with any term of this Agreement, the court may in its discretion,
direct that the prevailing party shall be entitled to reimbursement from the
other party of reasonable attorneys' fees and other expenses incurred in
resolving the said dispute.

 

   B.Survival and Incorporation of Representations. 

 

The representations, warranties, covenants and agreements made herein or in any
certificates or documents executed in connection herewith shall survive the
execution and delivery thereof, and all statements contained in any certificate
or other document delivered by the Company hereunder or in connection herewith
shall be deemed to constitute representations and warranties made by the Company
in this Agreement.

 

   C.Amendments and Waivers. 

 

This Agreement may not be amended, nor may compliance with any term, covenant,
agreement, condition or provision set forth herein be waived (either generally
or in a particular instance and either retroactively or prospectively) unless
such amendment or waiver is agreed to in writing by all parties hereto.

 

   D.Governing Law. 

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Colorado.

 

 

   E.Counterparts. 

 

This Agreement may be executed by telex, telecopy or other facsimile
transmission, and such facsimile transmission shall be valid and binding to the
same extent as if it were an original.  Further, this Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
shall together constitute one agreement.

--------------------------------------------------------------------------------

-4-

--------------------------------------------------------------------------------

   F.Severability. 

 

Wherever there is any conflict between any provision of this Agreement and any
statute, law, regulation or judicial precedent, the latter shall prevail, but in
such event the provisions of this Agreement thus affected shall be curtailed and
limited only to the extent necessary to bring it within the requirement of the
law.  In the event that any part, section, paragraph or clause of this Agreement
shall be held by a court of proper jurisdiction to be invalid or unenforceable,
the entire Agreement shall not fail on account thereof, but the balance of the
Agreement shall continue in full force and effect unless such construction would
clearly be contrary to the intention of the parties or would result in
unconscionable injustice.

 

   G.Entire Agreement. 

 

This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof.  There are no representations, warranties,
conditions, or obligations except as herein specifically provided.  Any
amendment or modification hereof must be in writing.

 

   IN WITNESS WHEREOF, the parties have signed the Agreement the date and year
first above written. 

 

 

MAGELLAN GOLD CORPORATION

A Nevada corporation

 

 

By: /s/ John C. Power 

John C. Power, Director 

 

 

CLAIMANT:

 

By:  /s/ W. Pierce Carson

W. Pierce Carson 

--------------------------------------------------------------------------------

-5-

 